Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 05/30/2022 has been entered.

Status of the Claims
Pursuant to the amendment dated 05/22/2022, claims 8 and 14 have been cancelled.  Claim 2 was cancelled in a previous communication.  Claims 1, 3-7, 9-13, and 15-20 are pending.  Claim 17 stands withdrawn without traverse.
Claims 1, 3-7, 9-13, 15, 16, and 18-20 are under current examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 4, 9-13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Balaban et al. (US 2013/0330244; publication date: 12/12/2013) in view of Stasko et al. (WO 2013/063354; publication date: 05/02/2013; cited in the IDS filed on 10/26/2017).

Balaban discloses a method for production of nitric oxide (i.e. nitrogen monoxide or NO; abstract) wherein a composition comprising sodium nitrite (i.e. an inorganic nitrite salt; abstract; limitations of instant claims 3 and 4) is combined with another composition comprising an acid and a reductant; reductant being a synonym for anti-oxidant (i.e. an anti-oxidant is added in step (b) where the carrier medium containing the sodium nitrite is acidified by combination with a composition comprising an acid; abstract).  See also example compositions wherein a gel containing sodium nitrite (para 0068) is combined with a composition comprising citric acid, sodium citrate, and the anti-oxidant, 3-O-ethyl-ascorbic acid to form a gel composition having a pH in the range of 3.4 to 4.97 (table 1 on page 6).  Balaban discloses further that NO may be produced over a time from of at least 10-20 min (see figure 1A and 1B, drawing sheet 1 and para 0072, lines 13-16).  
With regard to the limitation of instant claim 1 that the carrier medium be an aqueous liquid, the example carrier gel containing sodium nitrite disclosed by Balaban is aqueous (0068).  It is noted that the term “liquid” is not formally defined in the specification; and gels will take the form of the container they are in.  For this reason, the examiner considers the instant claims to read on the aqueous gels disclosed by Balaban.  Additionally, Balaban discloses that the composition may be applied using other application methods including being dispensed from a dropper or from a spray (para 0057) thus, it would have been obvious to formulate Balaban’s invention in liquid form for application via these methods.  
Thus, Balaban discloses a process for producing NO comprising (a) providing a aqueous liquid comprising at least one pH-labile NO donor; (b) adjusting the pH value of the carrier medium to a pH value that induces degradation of the at least one  pH-labile NO donor, while producing NO, and wherein at least one antioxidant is added in step (b).  Balaban discloses further that the acidified gel may produce NO for at least between 10-20 min (this corresponds to the limitation of claim 1(c) requiring that the pH be maintained at a value that induced production of NO for a period of time from 15 seconds to 60 minutes); however, Balaban is silent with respect to how much NO is produced in mM units and is also silent with respect to actively raising the pH after initially decreasing the pH to initiate NO production.  
Stasko, in the analogous art of methods of generating NO, wherein the NO is released from a pH-labile NO donor (abstract, para 0046), discloses that a pH modifying agent may be used to control and/or stabilize the pH of the NO-donor composition, to increase or decrease the pH as desired (para 0076).  Stasko discloses further that the composition may controllably release nitric oxide when contacted with aqueous solution, and that the release kinetics may be tuned by adjusting the pH of the composition (para 0079).  To increase release rate, the pH may be decreased, and to decrease the release rate, the pH may be increased (para 0079).  Stasko also discloses that NO may be released from the composition either continuously or intermittently (para 0079).  
It would have been prima facie obvious to increase the pH of Balaban’s composition after a certain period of time had passed.  One would be motivated to optimize pH for a rapid increase in NO content to therapeutic levels upon application to the skin followed by maintenance of NO concentrations at a steady state for a duration that would be effective for treatment.  One of ordinary skill in the art would have had a reasonable expectation of success because this would merely require optimizing the amount of NO-donor in the composition, as well as making adjustments to pH.  The examiner considers making adjustments to the pH in order to fine tune the release rate of the composition to be a matter of routine optimization for one of ordinary skill in the art.  The relationship between pH and extent of NO production was known at the time the instant invention was filed.  One of ordinary skill would recognize that the amount of NO released onto the target would be proportional to the amount of NO produced by from the NO-donor.  The optimal amount would vary depending upon the purpose of the treatment, which both Balaban and Stasko disclose as varied (e.g. Stasko: para 0092 and Balaban: abstract).  Please refer to MPEP 2144.05 regarding optimization of result effective variables.  With regard to the specific ranges in pH recited in the instant claims, these fall within the scope of the teachings of Balaban and Stasko.  Moreover, with respect to instant claim 1(b), the pH is adjusted to between about 3 and 4 in order to initiate production of NO (para 0038 and table 1 following para 0072).  
With respect to instant claims 1(c) and 11, Stasko discloses further that NO can be generated in amounts ranging from 1 mol/L to 2.5 mol/L.  Thus, the examiner considers arriving at any given target of NO concentration to be a matter of optimizing NO production by the methods rendered obvious by Balaban and Stasko.  Please refer to MPEP 2144.05.  
With respect to instant claim 1, which makes optional the addition of a second antioxidant that is different than the first antioxidant, claim 1 reads on the addition of one antioxidant as set forth above.  
With respect to instant claim 9, NO production is initiated by combining the sodium nitrite gel with a gel containing an acid (abstract and table 1, para 0072).
With respect to instant claim 10, as noted above, the composition disclosed by Balaban is capable of producing NO for at least 10-20 minutes.  The examiner considers arriving at an optimal time for maintaining the initial pH to be a step in optimizing the amount of NO delivered to the topical surface, and therefore prima facie obvious for the reasons set forth above (see MPEP 2144.05).  
With respect to instant claims 1(d) and 12, as noted above, the examiner considers optimizing NO release rate by adjusting pH to be prima facie obvious in view Balaban and Stasko, therefore the examiner does not consider the specific ranges in the pH to which the composition is adjusted in step (d) or adjustments to reach steady state NO production to patentably define over the prior art, as arriving at an optimal pH value (and therefore NO production rate) would be a matter of adjusting the art-recognized result effective variables disclosed by Stasko.  Please see MPEP 2144.05.  
With respect to instant claim 13, Stasko discloses that the pH may be increased by addition of bases such as sodium hydroxide (para 0076).  
With respect to instant claim 16, Stasko discloses further that NO may be produced by light induced cleavage of an NO-donor (para 0079).  It would have been prima facie obvious to add a light sensitive NO-donor to the composition disclosed by Balaban and to release the NO from this source by exposure to light because these two methods of generating NO were known for the same purpose at the time of the instant invention.  See MPEP 2144.06 regarding combining art-recognized equivalents.  As far as the requirement of instant claim 16 that the light exposure occur after step (d), Stasko disclose pulsatile release of NO (para 0079) and Balaban disclose successive administration of NO (para 0056).  One of ordinary skill in the art would have recognized that successive administration could be achieved by acid-induced NO release followed by light-induced NO release.  

Claim 5 is ejected under 35 U.S.C. 103 as being unpatentable over Balaban et al. (US 2013/0330244; publication date: 12/12/2013) in view of Stasko et al. (WO 2013/063354; publication date: 05/02/2013; cited in the IDS filed on 10/26/2017) as applied to claims 1, 3, 4, 9-13, and 16  above, and further in view of Skin Care Vitamins and Antioxidants [online] (WebMD, 2012; of record).

The relevant disclosures of Balaban and Stasko are set forth above.  With regard to adding a second antioxidant, it is noted that Balaban discloses the reductant (i.e. antioxidant) helps to maintain the nitric oxide in bioactive form (para 0032).  Thus, one of ordinary skill in the art would recognize that the reductant (i.e. antioxidant) preserves the NO in the medium and therefore would recognize that an additional step of including another antioxidant with the pH adjusting agent or after the pH adjusting agent would provide further benefit in terms of preserving the NO in the medium for a longer period of time.  For this reason, the examiner does not consider the limitation requiring a second antioxidant to the aqueous liquid to patentably define over the cited prior art.  Moreover, WebMD discloses that it was thought in the art that combinations of antioxidants may be more effective than single agents (WebMD website: page 9 under the heading “Other Antioxidants”).  Additionally MPEP 2144.04(IV)(C) states that changes in sequence of addition are prima facie obvious.  Therefore it is obvious to add an antioxidant in step a or b, in a single step in the method disclosed by Balaban, for the reasons set forth above and it is obvious to add an antioxidant in two separate steps because this merely represents a change in the sequence of steps.  With regard to the requirement of instant claim 1 that the second antioxidant be different from the first, Balaban discloses greater than one antioxidant (para 0029) therefore it is obvious to use any combination of these antioxidants because they are taught for the same purpose (see MPEP 2144.06 and In re Kerkhoven).  
With respect to instant claim 5, Balaban discloses that the reductant (i.e. the anti-oxidant) may be ascorbic acid derivatives or tocopherol (para 0029).  As noted above, it’s prima facie obvious to use these antioxidants in any order or sequence, absent evidence to the contrary.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Balaban et al. (US 2013/0330244; publication date: 12/12/2013) in view of Stasko et al. (WO 2013/063354; publication date: 05/02/2013; cited in the IDS filed on 10/26/2017) and Skin Care Vitamins and Antioxidants [online] WebMD, 2012 as applied to claims 1, 3-5, 9-13, and 16 above, and further in view of Schor (US  4,357,469; issue date: 11/02/1982).

The relevant disclosures of Balaban and Stasko are set forth above.  Balaban discloses further that the antioxidant may be in either the first or second composition (para 0032), therefore the antioxidant may be present in the composition containing the NO-donor, which corresponds to the instant carrier composition of step (a).  Balaban discloses that -tocopherol and ascorbate derivatives are suitable antioxidants for the composition (para 0029) therefore it would have been prima facie obvious to use a mixture of -tocopherol and ascorbate derivatives (see MPEP 2144.06).  Balaban is silent with respect to adding a combination ascorbyl stearate and ascorbyl palmitate as required by instant claim 6.
Schor discloses that the ascorbate derivatives ascorbyl stearate and ascorbyl palmitate were known to function as antioxidants in biomedical compositions (claim 3).
It would have been prima facie obvious to use ascorbyl stearate and ascorbyl palmitate along with a-tocopherol in Balaban’s composition because Balaban discloses using -tocopherol and ascorbate derivatives for this purpose and because ascorbyl stearate and ascorbyl palmitate were known ascorbate derivatives that function as anti-oxidants at the time the instant invention was filed (see MPEP 2144.06).  

Claim 7 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Balaban et al. (US 2013/0330244; publication date: 12/12/2013) in view of Stasko et al. (WO 2013/063354; publication date: 05/02/2013; cited in the IDS filed on 10/26/2017) and Skin Care Vitamins and Antioxidants [online] WebMD, 2012 as applied to claims 1, 3-5, 9-13, and 16 above, and further in view of Naguib (US 6,060,324; issue date: 05/09/2000).

The relevant disclosures of Balaban and Stasko are set forth above.  Balaban discloses further that the reductant (i.e. antioxidant) may be selected form a group that lists ascorbate and -tocopherol (para 029).  Thus, it would have been prima facie obvious to use ascorbate and -tocopherol as the antioxidants in Balaban’s composition (see MPEP 2144.06 regarding combining agents known for the same purpose).  Balaban discloses further that the reductant (i.e. antioxidant) retains the nitric oxide in bioactive form and may be included in either the first or second composition and discloses further that if ascorbic acid is used, it is stored in the “second gel” (this corresponds to storing the ascorbic acid separately from the NO-donor and combining it when ready to use; i.e. adding it in instant step (b); para 0032).  Balaban is silent with respect to including Trolox ((RS)-6-hydroxy-2,5,7,8-tetramethylchroman-2-carboxylic acid) in the composition; however, this agent was known to have benefits over tocopherol at the time of the instant invention.
Naguib discloses that Trolox is comparatively stable relative to its analogue, -tocopherol (para bridging col 3-4).
It would have been prima facie obvious to use Trolox in place of -tocopherol in Balaban’s composition.  The skilled Artisan would have been motivated to do so because this compound has greater stability and therefore would provide anti-oxidant effect for a longer period.  One of ordinary skill would have had a reasonable expectation of success because this would merely require adding Trolox to the composition instead of -tocopherol.  With respect to the limitation of instant claim 7 regarding the relative proportion of nitrite to ascorbate and Trolox, in example compositions Balaban discloses a 1:1 molar ratio of NO-donor to antioxidant (ascorbic acid; see table 1, page 6 and para 0072 as well as the table following para 0082 which discloses sodium nitrate and 3-O-ethyl ascorbic acid, both at 73 mM).  As noted above, the anti-oxidant maintains the NO in active form.  The examiner considers it merely a matter of optimization to determine the amount of anti-oxidant necessary to maintain the nitric oxide in bioactive form, as this would depend upon the strength of the antioxidant, the amount of NO generated, as well as the duration the NO was required to remain useful for treatment.  The example compositions would provide a starting point for optimization.  One of ordinary skill would recognize that any additional antioxidant in the composition would be expected to extend the duration of protection for NO generated.  
With regard to instant claims 18 and 19, as noted above, it is prima facie obvious to add a combination of different antioxidants, known for the same purpose, in two or more steps in view of MPEP 2144.04(IV)(C) and MPEP 2144.06.  For this reason, the examiner does not consider the limitations of instant claims 18 and 19, which specify the identity of the instant first and second antioxidants not to patentably define over the prior art.  
With respect to instant claim 20, the examiner considers the limitation regarding relative proportions of each ingredient to be prima facie obvious for the same reasons as set forth above for claim 7.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Balaban et al. (US 2013/0330244; publication date: 12/12/2013) in view of Stasko et al. (WO 2013/063354; publication date: 05/02/2013; cited in the IDS filed on 10/26/2017) and Skin Care Vitamins and Antioxidants [online] WebMD, 2012 as applied to claims 1, 3-5, 9-13, and 16 above, and further in view of Sikorski et al. (US 5,834,445; issue date: 11/10/1998).

The relevant disclosures of Balaban and Stasko are set forth above.  Balaban discloses further that the composition may contain thiol antioxidants (para 0029); however Balaban is silent with respect to including any of the specific antioxidants required by instant claim 15.  
Sikorski discloses that glutathione is a thiol antioxidant (col 14, line 38-39).
It would have been prima facie obvious to use glutathione as the antioxidant in Balaban’s invention because Balaban discloses the thiol category of antioxidant to be suitable for the invention and glutathione is a species of the genus “thiol antioxidant”.  Please refer to MPEP 2144.07.  With respect to the timing of addition of the anti-oxidant, please see MPEP 2144.04 which indicates that selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.  
	
Response to Arguments
Applicant's arguments filed 05/30/2022 have been fully considered but they are not persuasive. 

ON page 9, Applicant maintains arguments presented in the Appeal brief filed 06/15/2020.
Applicant is referred to the Patent Trial and Appeal Board decision mailed 04/01/2022.  

On page 9, Applicant argues that the prior art does not teach the specific range in pH recited in amended claim 1.  Applicant argues that Balaban describes the mixture generating NO is characterized by an initial H greater than 4.  Applicant also cites Balaban’s examples and Balaban’s statement that there is substantial NO release from the mixed gel composition throughout the pH range between 3.5 and 5.  Applicant argues that Balaban does not teach or suggest adjusting pH value at any time during the process to a value between 6 and 7.  Applicant asserts that this is not overcome by Stasko.
The examiner notes that Applicant has cited Balaban as disclosing a pH range of 3.5. to 5 for initiating NO release from the composition. The examiner agrees and points out that this falls within the scope of claim 1(b).  With regard to Applicant’s argument that Balaban does not teach raising the pH, and in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Balaban was not relied up on for this teaching, adjusting pH as a result effective variable to control NO release rate is taught by Stasko. 

On page 10, Applicant argues that Stasko does not describe or suggest that the pH value is increased by at least on pH level to a pH value between 6 and 7 and is silent with respect to steady state NO.  Applicant argues further on pages 10-11 that the teachings in Stasko are vague and don’t specify whether the increase in pH is small or large.  On page 11, Applicant argues that the examiner’s position that one would be motivated to optimize pH for a rapid increase in NO content to therapeutic levels  upon application to the skin followed by maintenance of NO concentrations at a steady state for a duration that would be effective for treatment is not supported by factual evidence.  
Applicant’s arguments that Stasko only provides teachings that are too broad for one having ordinary skill to arrive at the instant invention, as claimed, and Applicant’s argument that the motivation cited by the examiner is not taught in the art are not persuasive for reasons of record.  In summary, as set forth on pages 15, 16, and 25 of the Examiner’s Answer mailed 08/03/2020: 
Stasko teaches that release kinetics of nitric oxide may be varied and tuned by changing the temperature or pH of the composition and specifically the NO production may be decreased by increasing the pH.  Specifically: Stasko discloses that nitric oxide release kinetics may be varied or tuned by adjusting pH; and Stasko also discloses that NO may be released from the composition either continuously or intermittently by adjustments to several parameters including pH (para 0079).  Stasko also discloses decreasing the release rate over time (0080) thus Stasko discloses multiple changes in the of NO release rate within the same composition by adjusting pH.  As discussed in the rejection, one would be motivated to decrease pH for a rapid generation of therapeutic NO levels, and then motivated to increase pH such that NO continues to be produced after the composition has been applied to the skin.  This would allow for a longer exposure to effective amounts of the NO.  One of ordinary skill in the art would have had a reasonable expectation of success because this would merely require optimizing the amount of NO-donor in the composition, as well as making adjustments to pH according to the teachings of Stasko all prior to applying the composition to the skin, a step that could be performed within the 10 to 20 minute window disclosed by Balaban prior to applying the composition to the skin.  In other words, it would be obvious to first reduce pH to achieve a rapid NO production rate in order to quickly generate a large, therapeutic amount of NO in the composition, but also, to later increase the pH and thus slow the NO production rate so that NO continues to be replaced as it is used up or degrades after the composition has been applied.  This way, the patient would receive effective amounts of NO for longer than when only a single large bolus dose is applied.  
Stasko discloses a relationship between pH and NO production rate.  Thus, the effect of pH on NO production was a recognized result-effective variable at the time the instant invention was filed.  The examiner maintains that arriving at an optimal pH value to produce NO is merely a matter of routine testing for one having ordinary skill in the art. See MPEP 2144.05.  
See also pages 13-14 of the Patent Trial and Appeal Board decision mailed 04/01/2022.  
The examiner maintains the opinion that one having ordinary skill in the art, e.g. a Ph.D. in formulations science, would have recognized the benefits of adjusting pH to reach an effective concentration of NO for an extended duration from the combined teachings of Balaban and Stasko, even if the term “steady state” was not specifically recited in the prior art.  The examiner disagrees that Stasko’s teachings are so vague that a Ph.D-level formulations scientist would be unable to figure out what pH could achieve any given NO production rate.  One having a Ph.D. in formulations science would without a doubt appreciate the benefit of having sustained production of NO in the composition to maintain NO levels at effective concentrations. 

On page 11, Applicant argues that the examiner has used impermissible hindsight to arrive at the instant invention.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

On page 12, Applicant argues that the skin’s optimum pH is between 4.7 and 5.75, citing a website that has not been cited in an IDS.  Applicant argues that this teaches away from applying a composition having pH between 6-7 as required by claim 1 because this would irritate the skin.
This is not persuasive because Applicant is overstating the teachings of the website.  Long term, the optimal pH of the skin may be slightly acidic as stated in the Eucerin website; however, nowhere does the website teach that brief application of a composition having pH of slightly acid to neutral would be irritating to the skin and indeed, swimming in a lake or washing ones face with tap water is generally not considered irritating.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3, 4, 9-13, and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15 and 16 of U.S. Patent No. 10,813,831 in view of Stasko et al. (WO 2013/063354; publication date: 05/02/2013; cited in the IDS filed on 10/26/2017) and Balaban et al. (US 2013/0330244; publication date: 12/12/2013).  

Inter alia, the claims of the ‘831 patent embrace a method for producing an NO-containing liquid bathing solution, comprising providing a medical bathing equipment according to claim 1 and: (a) preparing a liquid bathing solution comprising at least one pH-labile NO donor; (b) adjusting a pH value of the liquid bathing solution comprising at least one pH-labile NO donor to a pH value which induces decomposition of the at least one pH-labile NO donor to form NO; (c) maintaining an NO-inducing pH value for a period of time that allows for formation of a physiologically relevant amount of NO; and
(d) increasing the pH value of the liquid bathing solution by at least one pH increment value.  With regard to the specific pH values and durations recited in the instant claims, the examiner considers it merely routine to optimize the pH and time of NO release to reach a target amount of NO that will be effective for the purpose the composition will be used for.  The claims of the ‘831 patent do not recite a limitation regarding maintaining NO production to achieve steady state NO concentration in the composition.  
Stasko, in the analogous art of methods of generating NO, wherein the NO is released from a pH-labile NO donor (abstract, para 0046), discloses that a pH modifying agent may be used to control and/or stabilize the pH of the NO-donor composition, to increase or decrease the pH as desired (para 0076).  Stasko discloses further that the composition may controllably release nitric oxide when contacted with aqueous solution, and that the release kinetics may be tuned by adjusting the pH of the composition (para 0079).  To increase release rate, the pH may be decreased, and to decrease the release rate, the pH may be increased (para 0079).  Stasko also discloses that NO may be released from the composition either continuously or intermittently (para 0079).  
It would have been prima facie obvious to increase the pH of the composition of the ‘831 patent composition after a certain period of time had passed.  One would be motivated to optimize pH for a rapid increase in NO content to therapeutic levels upon application to the skin followed by maintenance of NO concentrations at a steady state for a duration that would be effective for treatment.  One of ordinary skill in the art would have had a reasonable expectation of success because this would merely require optimizing the amount of NO-donor in the composition, as well as making adjustments to pH.  The examiner considers making adjustments to the pH in order to fine tune the release rate of the composition to be a matter of routine optimization for one of ordinary skill in the art.  The relationship between pH and extent of NO production was known at the time the instant invention was filed.  One of ordinary skill would recognize that the amount of NO released onto the target would be proportional to the amount of NO produced by from the NO-donor.  The optimal amount would vary depending upon the purpose of the treatment, which Stasko disclose as varied (e.g. Stasko: para 0092).  Please refer to MPEP 2144.05 regarding optimization of result effective variables.  With regard to the specific ranges in pH recited in the instant claims, these fall within the scope of the teachings of Stasko.  
The claims of the ‘831 patent are also silent with respect to adding an antioxidant.  
Balaban discloses a method for production of nitric oxide (i.e. nitrogen monoxide or NO; abstract) wherein a composition comprising sodium nitrite (i.e. an inorganic nitrite salt; abstract; limitations of instant claims 3 and 4) is combined with another composition comprising an acid and a reductant; reductant being a synonym for anti-oxidant (i.e. an anti-oxidant is added in step (b) where the carrier medium containing the sodium nitrite is acidified by combination with a composition comprising an acid; abstract).  See also example compositions wherein a gel containing sodium nitrite (para 0068) is combined with a composition comprising citric acid, sodium citrate, and the anti-oxidant, 3-O-ethyl-ascorbic acid to form a gel composition having a pH in the range of 3.4 to 4.97 (table 1 on page 6). Balaban discloses that the reductant is one having the reductive capability of preventing or slowing the oxidation of nitric oxide (NO) to nitrogen dioxide (N02 ), and also having the capability of directly reducing N02 to NO so that the gas released by the composition is predominantly NO (0029).  
It would have been prima facie obvious to add a reductant (i.e. antioxidant) to the ‘831 composition.  The skilled artisan would have been motivated to do so in order to increase the amount of NO in the composition.  The artisan of ordinary skill would have had a reasonable expectation of success because Balaban discloses this to be the effect of adding reductant to NO producing compositions. 
With regard to claims 3 and 4, as noted above Balaban discloses sodium nitrite which is an inorganic nitrite salt.  Moreover, the term NO donor as used in the ‘831 claims embraces inorganic nitrite salts and nitrosyl ligands, 6-nitrobenzo[a]pyrrole S-nitrosoglutathione, S nitroso thiols, S nitroso-N-acetyl-D-penicillamin (SNAP), nitroaniline derivatives (see US 2013/0224083 A1), 2-methyl-2-nitrosopropane Imidazoyl derivatives, nitrate esters, hydroxyl nitrosamine, hydroxylamine, hydroxyurea or sodium nitroprusside (col 11 and 12).  
With respect to claims 9, the claims of the ‘831 patent recite a limitation on adjusting the pH.  NO production is initiated in Balaban by combining the sodium nitrite gel with a gel containing an acid (abstract and table 1, para 0072), therefore one having ordinary skill in the art would have recognized this to be a suitable method of decreasing pH.
With respect to instant claim 10, as noted above, the composition disclosed by Balaban is capable of producing NO for at least 10-20 minutes.  The examiner considers arriving at an optimal time for maintaining the initial pH to be a step in optimizing the amount of NO delivered to the topical surface, and therefore prima facie obvious for the reasons set forth above (see MPEP 2144.05).  
With respect to instant claims 1(d) and 12, as noted above, the examiner considers optimizing NO release rate by adjusting pH to be prima facie obvious in view Balaban and Stasko, therefore the examiner does not consider the specific ranges in the pH to which the composition is adjusted in step (d) or adjustments to reach steady state NO production to patentably define over the prior art, as arriving at an optimal pH value (and therefore NO production rate) would be a matter of adjusting the art-recognized result effective variables disclosed by Stasko.  Please see MPEP 2144.05.  
With respect to instant claim 13, Stasko discloses that the pH may be increased by addition of bases such as sodium hydroxide (para 0076).  
With respect to instant claim 16, Stasko discloses further that NO may be produced by light induced cleavage of an NO-donor (para 0079).  It would have been prima facie obvious to add a light sensitive NO-donor to the composition disclosed by Balaban and to release the NO from this source by exposure to light because these two methods of generating NO were known for the same purpose at the time of the instant invention.  See MPEP 2144.06 regarding combining art-recognized equivalents.  As far as the requirement of instant claim 16 that the light exposure occur after step (d), Stasko disclose pulsatile release of NO (para 0079) and Balaban disclose successive administration of NO (para 0056).  One of ordinary skill in the art would have recognized that successive administration could be achieved by acid-induced NO release followed by light-induced NO release.  

Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15 and 16 of U.S. Patent No. 10,813,831 in view of Stasko et al. (WO 2013/063354; publication date: 05/02/2013; cited in the IDS filed on 10/26/2017) and Balaban et al. (US 2013/0330244; publication date: 12/12/2013) as applied to claims 1, 3, 4, 9-13, and 16 above, and further in view of  Skin Care Vitamins and Antioxidants [online] (WebMD, 2012; of record).

The relevant limitations of the ‘831 patent and the disclosures of Balaban and Stasko are set forth above.  With regard to adding a second antioxidant, it is noted that Balaban discloses the reductant (i.e. antioxidant) helps to maintain the nitric oxide in bioactive form (para 0032).  Thus, one of ordinary skill in the art would recognize that the reductant (i.e. antioxidant) preserves the NO in the medium and therefore would recognize that an additional step of including another antioxidant with the pH adjusting agent or after the pH adjusting agent would provide further benefit in terms of preserving the NO in the medium for a longer period of time.  For this reason, the examiner does not consider the limitation requiring a second antioxidant to the aqueous liquid to patentably define over the cited prior art.  Moreover, WebMD discloses that it was thought in the art that combinations of antioxidants may be more effective than single agents (WebMD website: page 9 under the heading “Other Antioxidants”).  Additionally MPEP 2144.04(IV)(C) states that changes in sequence of addition are prima facie obvious.  Therefore it is obvious to add an antioxidant in step a or b, in a single step in the method disclosed by Balaban, for the reasons set forth above and it is obvious to add an antioxidant in two separate steps because this merely represents a change in the sequence of steps.  With regard to the requirement of instant claim 1 that the second antioxidant be different from the first, Balaban discloses greater than one antioxidant (para 0029) therefore it is obvious to use any combination of these antioxidants because they are taught for the same purpose (see MPEP 2144.06 and In re Kerkhoven).  
With respect to instant claim 5, Balaban discloses that the reductant (i.e. the anti-oxidant) may be ascorbic acid derivatives or tocopherol (para 0029).  As noted above, it’s prima facie obvious to use these antioxidants in any order or sequence, absent evidence to the contrary.

Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15 and 16 of U.S. Patent No. 10,813,831 in view of Stasko et al. (WO 2013/063354; publication date: 05/02/2013; cited in the IDS filed on 10/26/2017) and Balaban et al. (US 2013/0330244; publication date: 12/12/2013) Skin Care Vitamins and Antioxidants [online] (WebMD, 2012; of record) as applied to claims 1, 3-5, 9-13, and 16 above, and further in view of Schor (US  4,357,469; issue date: 11/02/1982).

The relevant limitations of the ‘831 patent and the disclosures of Balaban and Stasko are set forth above.  Balaban discloses further that the antioxidant may be in either the first or second composition (para 0032), therefore the antioxidant may be present in the composition containing the NO-donor, which corresponds to the instant carrier composition of step (a).  Balaban discloses that -tocopherol and ascorbate derivatives are suitable antioxidants for the composition (para 0029) therefore it would have been prima facie obvious to use a mixture of -tocopherol and ascorbate derivatives (see MPEP 2144.06).  Balaban is silent with respect to adding a combination ascorbyl stearate and ascorbyl palmitate as required by instant claim 6.
Schor discloses that the ascorbate derivatives ascorbyl stearate and ascorbyl palmitate were known to function as antioxidants in biomedical compositions (claim 3).
It would have been prima facie obvious to use ascorbyl stearate and ascorbyl palmitate along with a-tocopherol in Balaban’s composition because Balaban discloses using -tocopherol and ascorbate derivatives for this purpose and because ascorbyl stearate and ascorbyl palmitate were known ascorbate derivatives that function as anti-oxidants at the time the instant invention was filed (see MPEP 2144.06).  


Claims 7 and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15 and 16 of U.S. Patent No. 10,813,831 in view of Stasko et al. (WO 2013/063354; publication date: 05/02/2013; cited in the IDS filed on 10/26/2017) and Balaban et al. (US 2013/0330244; publication date: 12/12/2013) Skin Care Vitamins and Antioxidants [online] (WebMD, 2012; of record) as applied to claims 1, 3-5, 9-13, and 16 above, and further in view of Naguib (US 6,060,324; issue date: 05/09/2000).

The relevant limitations of the ‘831 patent and the disclosures of Balaban and Stasko are set forth above.  Balaban discloses further that the reductant (i.e. antioxidant) may be selected form a group that lists ascorbate and -tocopherol (para 029).  Thus, it would have been prima facie obvious to use ascorbate and -tocopherol as the antioxidants in Balaban’s composition (see MPEP 2144.06 regarding combining agents known for the same purpose).  Balaban discloses further that the reductant (i.e. antioxidant) retains the nitric oxide in bioactive form and may be included in either the first or second composition and discloses further that if ascorbic acid is used, it is stored in the “second gel” (this corresponds to storing the ascorbic acid separately from the NO-donor and combining it when ready to use; i.e. adding it in instant step (b); para 0032).  Balaban is silent with respect to including Trolox ((RS)-6-hydroxy-2,5,7,8-tetramethylchroman-2-carboxylic acid) in the composition; however, this agent was known to have benefits over tocopherol at the time of the instant invention.
Naguib discloses that Trolox is comparatively stable relative to its analogue, -tocopherol (para bridging col 3-4).
It would have been prima facie obvious to use Trolox in place of -tocopherol in Balaban’s composition.  The skilled Artisan would have been motivated to do so because this compound has greater stability and therefore would provide anti-oxidant effect for a longer period.  One of ordinary skill would have had a reasonable expectation of success because this would merely require adding Trolox to the composition instead of -tocopherol.  With respect to the limitation of instant claim 7 regarding the relative proportion of nitrite to ascorbate and Trolox, in example compositions Balaban discloses a 1:1 molar ratio of NO-donor to antioxidant (ascorbic acid; see table 1, page 6 and para 0072 as well as the table following para 0082 which discloses sodium nitrate and 3-O-ethyl ascorbic acid, both at 73 mM).  As noted above, the anti-oxidant maintains the NO in active form.  The examiner considers it merely a matter of optimization to determine the amount of anti-oxidant necessary to maintain the nitric oxide in bioactive form, as this would depend upon the strength of the antioxidant, the amount of NO generated, as well as the duration the NO was required to remain useful for treatment.  The example compositions would provide a starting point for optimization.  One of ordinary skill would recognize that any additional antioxidant in the composition would be expected to extend the duration of protection for NO generated.  
With regard to instant claims 18 and 19, as noted above, it is prima facie obvious to add a combination of different antioxidants, known for the same purpose, in two or more steps in view of MPEP 2144.04(IV)(C) and MPEP 2144.06.  For this reason, the examiner does not consider the limitations of instant claims 18 and 19, which specify the identity of the instant first and second antioxidants not to patentably define over the prior art.  
With respect to instant claim 20, the examiner considers the limitation regarding relative proportions of each ingredient to be prima facie obvious for the same reasons as set forth above for claim 7.
Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15 and 16 of U.S. Patent No. 10,813,831 in view of Stasko et al. (WO 2013/063354; publication date: 05/02/2013; cited in the IDS filed on 10/26/2017) and Balaban et al. (US 2013/0330244; publication date: 12/12/2013) Skin Care Vitamins and Antioxidants [online] (WebMD, 2012; of record) as applied to claims 1, 3-5, 9-13, and 16 above, and further in view of Sikorski et al. (US 5,834,445; issue date: 11/10/1998).

The relevant limitations of the ‘831 patent and the disclosures of Balaban and Stasko are set forth above.  Balaban discloses further that the composition may contain thiol antioxidants (para 0029); however Balaban is silent with respect to including any of the specific antioxidants required by instant claim 15.  
Sikorski discloses that glutathione is a thiol antioxidant (col 14, line 38-39).
It would have been prima facie obvious to use glutathione as the antioxidant in Balaban’s invention because Balaban discloses the thiol category of antioxidant to be suitable for the invention and glutathione is a species of the genus “thiol antioxidant”.  Please refer to MPEP 2144.07.  With respect to the timing of addition of the anti-oxidant, please see MPEP 2144.04 which indicates that selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.  

Conclusion
No claims are allowed.  
                                                                                                                                              Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE PEEBLES whose telephone number is (571)272-6247. The examiner can normally be reached Monday through Friday: 9 am to 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571)272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE PEEBLES/Primary Examiner, Art Unit 1617